 


114 HR 2030 IH: READ Act
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2030 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2015 
Ms. DelBene (for herself and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Asbestos Information Act of 1988 to establish a public database of asbestos-containing products, to require public disclosure of information pertaining to the manufacture, processing, distribution, and use of asbestos-containing products in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reducing Exposure to Asbestos Database Act of 2015 or the READ Act. 2.FindingsCongress finds that—
(1)the Administrator of the Environmental Protection Agency has classified asbestos as a category A human carcinogen, the highest cancer hazard classification for a substance; (2)the International Agency for Research on Cancer has classified asbestos as a class 1 human carcinogen;
(3)despite the enactment of the Asbestos Information Act of 1988 (15 U.S.C. 2607 note; Public Law 100–577), which sought to improve transparency and public awareness of the presence of asbestos in commercial materials and products, many people in the United States still incorrectly believe that— (A)asbestos has been banned in the United States; and
(B)there is no risk of exposure to asbestos through the use of new commercial products; (4)asbestos is still being imported and used, and is otherwise present as a contaminant, in some consumer and industrial products in the United States;
(5)according to the Environmental Protection Agency, the manufacture, importation, processing, and distribution in commerce of many asbestos-containing products are not banned in the United States, including— (A)cement corrugated sheet;
(B)cement flat sheet; (C)clothing;
(D)pipeline wrap; (E)roofing felt;
(F)vinyl floor tile; (G)cement shingle;
(H)millboard; (I)cement pipe;
(J)automatic transmission components; (K)clutch facings;
(L)friction materials; (M)disc brake pads;
(N)drum brake linings; (O)brake blocks;
(P)gaskets; (Q)non-roofing coatings; and
(R)roof coatings; (6)consumers and workers are at risk of asbestos exposure, and families of workers are also put at risk because of asbestos brought home by the workers on the shoes, clothes, skin, and hair of the workers;
(7)the Environmental Working Group estimates that as many as 10,000 citizens of the United States die each year from mesothelioma and other asbestos-related diseases; (8)the National Institutes of Health reported to Congress that mesothelioma is a difficult disease to detect, diagnose, and treat;
(9)mesothelioma responds poorly to conventional chemotherapy, and although new combination treatments for mesothelioma have demonstrated some benefits— (A)the median survival period for mesothelioma is only 1 year after diagnosis of the disease; and
(B)the majority of mesothelioma patients die within 2 years of diagnosis of the disease; and (10)until asbestos is completely banned from being used in or imported into the United States, transparent and accessible information about the location and identity of asbestos and asbestos-containing products in the United States is necessary to better protect consumers, workers, families, and the people of the United States.
3.Establishment of asbestos-containing product databaseThe Asbestos Information Act of 1988 (15 U.S.C. 2607 note; Public Law 100–577) is amended— (1)in section 4—
(A)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively; and (B)by inserting after paragraph (2) the following:

(3)Asbestos-containing productThe term asbestos-containing product means any product (including any part) to which asbestos is deliberately or knowingly added or in which asbestos is deliberately used or knowingly present in any concentration.;  (2)in section 2, by inserting (referred to in this Act as the Administrator) after Administrator of the Environmental Protection Agency; and
(3)by adding at the end the following:  5.Asbestos-containing product database (a)In generalUsing funds otherwise made available to the Administrator, the Administrator shall, in accordance with this section, establish and maintain a database of asbestos-containing products (referred to in this Act as the database) that is—
(1)publicly available; (2)searchable; and
(3)accessible through the website of the Administrator. (b)Submission of detailed implementation plan to Congress (1)In generalNot later than 180 days after the date of enactment of this section, the Administrator shall submit to the appropriate congressional committees a detailed plan for establishing and maintaining the database, including plans for the operation, content, maintenance, and functionality of the database.
(2)IntegrationThe plan described in paragraph (1) shall detail the integration of the database into the overall information technology improvement objectives and plans of the Administrator. (3)ImplementationThe plan described in paragraph (1) shall include—
(A)a detailed implementation schedule for the database; and (B)plans for a public awareness campaign conducted by the Administrator to increase awareness of the database.
(c)Date of initial availabilityNot later than 180 days after the date on which the Administrator submits the plan under subsection (b)(1), the Administrator shall establish the database. (d)Submission of information on asbestos-Containing products (1)In generalBeginning on the date that is 270 days after the date of enactment of this section, and not less frequently than annually thereafter, any person who manufactured, processed, distributed, sold, imported, transported, or stored an asbestos-containing product in the immediately preceding calendar year shall submit to the Administrator a written report, in a form to be determined by the Administrator, containing information sufficient to identify the characteristics and location of the asbestos-containing products.
(2)ContentsThe report under paragraph (1) shall include— (A)the type or class of asbestos-containing product;
(B)the manufacturer of the asbestos-containing product; (C)any applicable import history of the asbestos-containing product;
(D)the name and street address of any location accessible by the public in which the person has reasonable knowledge that the asbestos-containing product has been present within the immediately preceding calendar year; and (E)any additional information the Administrator determines is appropriate to enable consumers and workers to avoid exposure to asbestos-containing products.
(e)Organization of databaseThe Administrator shall— (1)categorize the information available on the database—
(A)in a manner consistent with the public interest; and (B)in such manner as the Administrator determines will facilitate easy use by consumers; and
(2)ensure, to the maximum extent practicable, that the database is sortable and accessible by— (A)the date on which information is submitted for inclusion in the database;
(B)the name of the asbestos-containing product; (C)the model name;
(D)the name of the manufacturer; (E)the name of the importer, if applicable;
(F)the name of the reporting person; (G)the name and street address of any location in which an asbestos-containing product is reported to have been present; and
(H)any other element the Administrator considers to be in the public interest. 6.Penalties (a)In generalAny person who knowingly manufactured, processed, distributed, sold, imported, transported, or stored an asbestos-containing product in the immediately preceding calendar year and who did not submit a report to the Administrator under section 5 shall be liable for a civil penalty of $10,000 for each day after the deadline under section 5(d)(1) the report has not been submitted.
(b)False or inaccurate informationAny person who knowingly provides false or inaccurate information in a report under section 5 or who knowingly fails to provide information required in a report under section 5 shall be liable for a civil penalty of $10,000 for each violation of this paragraph.. 4.Government Accountability Office reportNot later than 2 years after the Administrator of the Environmental Protection Agency establishes the database of asbestos-containing products under section 5(a) of the Asbestos Information Act of 1988 (15 U.S.C. 2607 note; Public Law 100–577) (referred to in this section as the database), the Comptroller General of the United States shall submit to the appropriate congressional committees a report that contains—
(1)an analysis of the utility of the database, including— (A)an assessment of the extent of use of the database by consumers, including—
(i)whether the database is accessed by a broad range of the public; and (ii)whether consumers find the database to be useful; and
(B)efforts by the Administrator to inform the public about the database; (2)recommendations for measures to increase use of the database by consumers; and
(3)recommendations for measures to further reduce the harm caused by exposure to asbestos, including bans on the importation and use of asbestos-containing products.  